DISMISS and Opinion Filed November 16, 2022




                                    S  In The
                            Court of Appeals
                     Fifth District of Texas at Dallas
                               No. 05-22-01105-CV

                           SHAHID KHAN, Appellant
                                    V.
                           CITIBANK, N.A., Appellee

                  On Appeal from the Justice Court, Precinct 3
                             Collin County, Texas
                    Trial Court Cause No. 03-FC-22-00322

                        MEMORANDUM OPINION
      Before Chief Justice Burns, Justice Molberg, and Justice Pedersen, III
                         Opinion by Chief Justice Burns
      This appeal is from the justice court’s August 4, 2022 judgment. Because an

appeal from justice court is to the county court at law, not the court of appeals, see

TEX. CIV. PRAC. & REM. CODE ANN. § 51.001(a), we informed appellant by letter

dated October 19, 2022, that we would dismiss the appeal unless, within ten days,

he showed cause to retain the appeal on the docket. To date appellant has not

responded. Accordingly, we dismiss the appeal. See TEX. R. APP. P. 42.3(a).


                                           /Robert D. Burns, III/
                                           ROBERT D. BURNS, III
221105F.P05                                CHIEF JUSTICE
                                  S
                           Court of Appeals
                    Fifth District of Texas at Dallas
                                 JUDGMENT

SHAHID KHAN, Appellant                      On Appeal from the Justice Court,
                                            Precinct 3, Collin County, Texas
No. 05-22-01105-CV         V.               Trial Court Cause No. 03-FC-22-
                                            00322.
CITIBANK, N.A., Appellee                    Opinion delivered by Chief Justice
                                            Burns, Justices Molberg and
                                            Pedersen, III participating.

      In accordance with this Court’s opinion of this date, we DISMISS the appeal.


Judgment entered this 16th day of November 2022.




                                      –2–